Citation Nr: 0806655	
Decision Date: 02/27/08    Archive Date: 03/06/08

DOCKET NO.  06-38 067	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 
30 percent for post traumatic stress disorder (PTSD).  

2.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
malaria.  

3.  Entitlement to service connection for splenomegaly as 
secondary to malaria.  

4.  Entitlement to service connection for chronic 
myeloproliferative disorder as secondary to malaria.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States




WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

John Z. Jones, Counsel


INTRODUCTION

The veteran served on active duty from August 1966 to August 
1969.

This matter has come before the Board of Veterans' Appeals 
(Board) on appeal from a January 2006 rating decision of the 
Newark, New Jersey, Department of Veterans Affairs (VA) 
Regional Office (RO) which, in part, granted service 
connection for PTSD, evaluated as 30 percent disabling from 
March 31, 2005.  The veteran perfected an appeal of the 
decision seeking a higher initial rating.  See Fenderson v. 
West, 12 Vet. App. 119 (1999).  The RO also declined to 
reopen a claim of entitlement to service connection for 
malaria and denied service connection for splenomegaly and 
chronic myeloproliferative disorder, both claimed as 
secondary to malaria.  

The veteran testified at a Travel Board hearing before the 
undersigned Veterans Law Judge in January 2008.  

At the January 2008 hearing, the veteran withdrew his appeal 
of the claim for service connection for hepatitis B as 
secondary to malaria.  See 38 C.F.R. § 20.204 (2007).  Hence, 
that issue is no longer in appellate status.

For reasons explained below, the Board has concluded that new 
and material evidence has been submitted and that the 
veteran's previously-denied claim for service connection for 
malaria is reopened.  The Board further finds that additional 
development of the evidence is necessary prior to rendering a 
decision on the merits as to the underlying issue.  The Board 
also finds that additional development is required for the 
issues of entitlement to service connection for splenomegaly 
and chronic myeloproliferative disorder, both claimed as 
secondary to malaria.  These issues are addressed in the 
REMAND portion of the decision below and are REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.  


FINDINGS OF FACT

1.  The veteran's PTSD symptomatology is productive of 
occupational and social impairment of no more than reduced 
reliability and productivity.

2.  In a September 1996 unappealed rating decision, the RO 
denied service connection for malaria.  

3.  The evidence added to the claims file since that decision 
raises a reasonable possibility of substantiating this claim.


CONCLUSIONS OF LAW

1.  The criteria for an initial 50 percent rating for PTSD 
have been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 
4.130, Diagnostic Code (DC) 9411 (2007).

2.  The September 1996 RO decision denying service connection 
for malaria is final; new and material evidence has been 
submitted since that decision to reopen this claim.  38 
U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. §§ 3.104, 
3.156, 20.1103 (2007).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act (VCAA)

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented at 38 
C.F.R. § 3.159, amended VA's duties to notify and assist a 
claimant in developing the information and evidence necessary 
to substantiate a claim.

Under 38 U.S.C.A. § 5103, VA must notify the claimant of the 
information and evidence not of record that is necessary to 
substantiate the claim, which information and evidence VA 
will seek to provide and which information and evidence the 
claimant is expected to provide.  The notification must also 
include the request that the claimant provide any evidence in 
the claimant's possession that pertains to the claim.  38 
C.F.R. § 3.159(b) (2007).  VA must provide such notice to a 
claimant prior to an initial unfavorable decision on a claim 
for VA benefits by the agency of original jurisdiction, even 
if the adjudication occurred prior to the enactment of the 
VCAA.  See Pelegrini v. Principi, 18 Vet. App. 112, 119-120 
(2004).

Section 5103(a) notice must be provided to a claimant "[u]pon 
receipt of a complete and substantially complete 
application." 38 U.S.C.A. § 5103(a) (emphasis added).

In March 2006, the United States Court of Appeals for 
Veterans Claims (Court) issued a decision in the consolidated 
appeal of Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006), which held that the VCAA notice requirements of 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five 
elements of a service connection claim.  Those five elements 
include: 1) veteran status; 2) existence of a disability; (3) 
a connection between the veteran's service and the 
disability; 4) degree of disability; and 5) effective date of 
the disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Dingess/Hartman at 484-86.  Additionally, this notice must 
include notice that a disability rating and an effective date 
for the award of benefits will be assigned if service 
connection is awarded.  Id.

The Court held, however, that:

In cases where service connection has 
been granted and an initial disability 
rating and effective date have been 
assigned, the typical service connection 
claim has been more than substantiated - 
it has been proven, thereby rendering 
section 5103(a) notice no longer required 
because the purpose that the notice is 
intended to serve has been fulfilled.

Id. at 491.

In these circumstances, VA is required, under sections 
7105(d) and 5103A, to advise the appellant of what is 
necessary to obtain the maximum benefits allowed by the 
evidence and the law.  Id.

In this case, the RO, in a January 2006 rating decision, 
awarded the veteran service connection for PTSD and assigned 
a 30 percent rating.  Thus, the veteran's PTSD claim was 
substantiated in January 2006 and VA no longer has any 
further duty to notify the veteran on how to substantiate his 
claim.  Rather, VA is required to fulfill its statutory 
duties under 38 U.S.C.A. § 7105.

On review of the record, the Board finds that the RO notified 
the veteran of the criteria for establishment of a higher 
rating by way of the October 2006 statement of the case.  
Furthermore, the January 2008 hearing transcript indicates 
that the veteran has actual notice of what is necessary to 
substantiate his claim for a rating in excess of the 30 
percent rating currently assigned for PTSD.  Therefore, the 
Board determines that any defect in VCAA notice is moot.

The purpose of the required notice, to ensure that the 
veteran as a claimant had the opportunity to participate 
meaningfully in the adjudication process, was not frustrated 
since he had actual knowledge of what was necessary to 
substantiate his claim prior to the Board's consideration of 
this matter, ensuring the essential fairness of the 
adjudication.  See Short Bear v. Nicholson, 19 Vet. App. 341, 
344 (2005); Mayfield v. Nicholson, 19 Vet. App. 103, 121, 
rev'd on other grounds, 444 F. 3d 1328 (Fed. Cir. 2006); see 
also Velez v. West, 11 Vet. App. 148, 157 (1998) (holding 
that actual knowledge by the veteran cures defect in notice).

The Board is aware of the recent Court decision in Vazquez-
Flores v. Peake, -- Vet. App. --, No. 05-0355, 2008 WL 239951 
(Jan. 30, 2008), regarding additional notice to be provided 
veterans in increased rating claims.  However, the Board 
finds the current case on appeal distinguishable from the 
scenario presented in Vazquez-Flores.  As the veteran in this 
case is appealing the initial rating assigned his service 
connection claim has already been substantiated.  Thus, VA no 
longer has any further duty to notify the veteran on how to 
substantiate his claim.  Accordingly, the notice required 
pursuant to Vazquez-Flores is unnecessary in this instance.  

Under these circumstances, regarding the initial rating 
claim, the Board determines that the notification 
requirements of the VCAA have been satisfied.  Pelegrini v. 
Principi, 18 Vet. App. 112, 119-120 (2004); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002)

Regarding the new and material claim, the Board notes that in 
a recent precedent case, Kent v. Nicholson, 20 Vet. App. 1, 
10 (2006), the Court held that in providing a claimant with 
notice of the legal requirement of "new" and "material" 
evidence as the pre-requisite for reopening a previously 
denied claim, the content of the VCAA notice issued must 
inform him of the "unique character of evidence that must be 
presented" in order to reopen the denied claim in that 
specific case -- including with respect to each legal 
requirement that must be established to warrant entitlement 
to the benefit sought.  Since the Board is reopening the 
claim of entitlement to service connection for malaria it 
finds that the notification requirement of Kent has been 
satisfied.  

The Board finds that all relevant evidence necessary for an 
equitable resolution of the issues on appeal has been 
identified and obtained, to the extent possible.  
The evidence of record includes service medical records, VA 
and private medical records, private physicians' statements, 
and reports of VA examinations.  There is no indication there 
exists any additional evidence that has a bearing on this 
case that has not been obtained.  The veteran has been 
accorded ample opportunity to present evidence and argument 
in support of his appeal.  All pertinent due process 
requirements have been met.  See 38 C.F.R. § 3.103 (2007).

Entitlement to an initial disability rating in excess of 30 
percent for PTSD.  

Pertinent Law and Regulations

Disability ratings - in general

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4 (2007).  The percentage ratings contained in 
the Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§§ 3.321(a), 4.1 (2007).

The Court has held that an appeal from an initial rating is a 
separate and distinct claim from a claim for an increased 
rating.  Fenderson v. West, 12 Vet App 119 (1999).  When 
assigning an initial rating, the rule from Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994), that the present level of 
disability is of primary importance, is not applicable.  
Fenderson at 126.  Therefore, at the time of an initial 
rating, separate ratings can be assigned for separate periods 
of time based on facts found, a practice known as staged 
ratings.  Id.

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for the higher rating.  38 C.F.R. § 4.7 (2007).

Specific rating criteria

The veteran's PTSD is evaluated as 30 percent disabling under 
38 C.F.R. § 4.130, DC 9411.

DC 9411, which is governed by the general rating formula for 
mental disorders set forth in 38 C.F.R. § 4.130, provides the 
following levels of disability:

100% Total occupational and social impairment, due to such 
symptoms as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; memory loss for 
names of close relatives, own occupation or own name.

70% Occupational and social impairment, with deficiencies in 
most areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as: suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); inability to establish and 
maintain effective relationships.

50% Occupational and social impairment with reduced 
reliability and productivity due to such symptoms as: 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short-and long-term memory (e.g. retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; difficulty in establishing effective 
work and social relationships.

30% Occupational and social impairment with occasional 
decrease in work efficiency and intermittent periods of 
inability to perform occupational tasks (although generally 
functioning satisfactorily, with routine behavior, self-care, 
and conversation normal), due to such symptoms as: depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, and mild memory loss (such 
as forgetting names, directions, recent events).

38 C.F.R. § 4.130, DC 9411 (2007).

GAF

Global Assessment of Functioning (GAF) scores are a scale 
reflecting the "psychological, social, and occupational 
functioning on a hypothetical continuum of mental health-
illness."  See Carpenter v. Brown, 8 Vet. App. 240, 242 
(1995); see also Richard v. Brown, 9 Vet. App. 266, 267 
(1996) [citing the American Psychiatric Association's 
DIAGNOSTIC AND STATISTICAL MANUAL FOR MENTAL DISORDERS, 
Fourth Edition (DSM-IV), p. 32].

GAF scores ranging from 51 to 60 reflect more moderate 
symptoms (e.g., flat affect and circumstantial speech, 
occasional panic attacks) or moderate difficulty in social, 
occupational, or school functioning (e.g., few friends, 
conflicts with peers or co- workers).  Scores ranging from 41 
to 50 reflect serious symptoms (e.g., suicidal ideation, 
severe obsessional rituals, frequent shoplifting) or any 
serious impairment in social, occupational or school 
functioning (e.g., no friends, unable to keep a job).  See 38 
C.F.R. § 4.130 [incorporating by reference the VA's adoption 
of the DSM-IV, for rating purposes] (2007).

Analysis

In January 2006, the RO granted service connection for PTSD 
and assigned a 30 percent rating from March 31, 2005.  The 
veteran perfected an appeal seeking a higher initial rating.

The evidence of record consists of VA outpatient treatment 
records, a private psychiatrist's statement and reports of VA 
psychiatric examinations.

At the time of the August 2005 VA psychiatric examination, 
the veteran reported having nightmares, flashbacks, 
hypervigilance and exaggerated startle response.  He 
indicated that he wakes up in a cold sweat.  He also had a 
short fuse and some amount of depression.  He indicated that 
he had these symptoms three or four times a week.  The 
veteran reported that he owned a shop selling stamps and 
coins.  Although his mental status evaluation did not reveal 
any pertinent abnormalities, the examiner summarized that the 
veteran had a limited social network.  A GAF score of 50 was 
assigned.  

Thereafter, VA outpatient treatment records dated from 2005 
to 2007 show that the veteran participated in group 
counseling.  In September 2005, he reported that he had been 
more depressed since coming back from Vietnam.  He indicated 
that he was back to his usual self - "irritable, easily 
angered, socially isolated with nightmares, flashbacks and 
intrusive thoughts."  It was noted that Celexa was added to 
his prior medication, Trazodone - an antidepressant.  At some 
point thereafter, the veteran was also started on Zoloft.  In 
April 2006, he reported positive results with Zoloft noting 
that he was not as irritable or as quick to anger.  He did 
report, however, that sleep had been problematic lately - he 
only got about 3 hours of a sleep a night after taking 
Trazodone.  His dosage of Trazodone was increased to help 
with sleep.  

In an April 2007 statement, Dr. J.C., a VA psychiatrist, 
reported that he had been treating the veteran since July 
2005.  Dr. C. stated that the veteran suffered from poor 
sleep, nightmares, flashbacks, intrusive thoughts, 
hyperstartle response, anger, irritability, and survivor 
guilt.  The veteran also had a depressed mood as well as 
social isolation and withdrawal.  Dr. C. felt that the 
veteran should be awarded a 100 percent rating.  

A VA outpatient treatment record dated the same day as Dr. 
C.'s April 2007 statement reflects that the veteran was seen 
for a medication follow-up as he continued to have issues 
with irritability, anger and withdrawal.  He viewed the 
medications as controlling him and did not want to give up 
that control.  He stated that he trashed his bed at night but 
rarely took Trazodone again because of the issue of losing 
control.  In December 2006, it was noted that he continued to 
have difficulties with sleep, irritability, and anxiety.  He 
indicated that he was hypervigilant all the time.  The GAF 
score was 55.  

On VA psychiatric examination in June 2007, the veteran 
reported the following symptomatology: nightmares; 
flashbacks; hypervigilance; easy startle reflex; depression; 
anxiety; poor concentration; mood swings; and sporadic panic 
attacks.  It was noted that these symptoms were moderately 
severe in nature and occurred all the time.  The veteran 
reported that he had his own stamp and coin store.  Following 
mental status evaluation, the examiner indicated that the 
veteran's symptoms were moderate.  A GAF score of 55 was 
assigned.  

In January 2008, the veteran testified regarding how his PTSD 
symptomatology affects his daily life.  

Upon review, the Board finds that the veteran's PTSD warrants 
an initial 50 percent rating.  While the veteran has not 
exhibited some of the symptoms required for a 50 percent 
rating, the Board feels that the overall disability picture 
justifies such a disability evaluation.  In this regard, the 
record is consistent in showing that the veteran suffers from 
significant PTSD symptomatology, such as irritability, anger, 
intrusive thoughts and hypervigilance.  In addition, his 
medications have been changed on various occasions to help 
with his sleep problems.  The Board also accords great weight 
to Dr. C., the veteran's treating VA psychiatrist, in 
evaluating the veteran's mental condition.  While the Board 
disagrees with Dr. C.'s contention that the veteran deserves 
a 100 percent evaluation, it does agree with the psychiatrist 
that the veteran's psychiatric disability warrants a rating 
higher than 30 percent.  

The Board concludes, however, that the veteran's psychiatric 
disability does not warrant a rating higher than 50 percent.  
The Board reiterates that to warrant a 70 percent evaluation 
under the criteria of DC 9411, it must be shown by the 
evidence of record that there is occupational and social 
impairment, with deficiencies in most areas, such as work, 
school, family relations, judgment, or mood, due to such 
symptoms as suicidal ideation, obsessional ritual which 
interfere with routine activities, speech intermittently 
illogical, obscure, or irrelevant; near continuous panic or 
depression affecting the ability to function independently, 
appropriately an effectively; impaired impulse control (such 
as unprovoked irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a work like setting); and inability to establish and 
maintain effective relationships. See 38 C.F.R. § 4.130.

This type of symptomatology, showing deficiencies in most of 
the areas identified above, is not shown in the veteran's 
case.  In fact, the clinical evidence does not show that the 
veteran exhibits any of the symptoms required for a 70 
percent rating.  Both the 2005 and 2007 VA examinations, as 
well as the outpatient treatment records, show that the 
veteran denied any suicidal or homicidal ideations.  The 
evidence also shows that his speech is normal.  While the 
evidence confirms that the veteran suffers from depression 
there is no indication that such symptomatology is near-
continuous and affects his ability to function independently, 
as contemplated for a 70 percent rating.  In this regard, the 
Board points out that the veteran has owned and operated his 
own stamp and coin shop for many years.  Both VA examinations 
noted that the veteran exhibited appropriate dress and 
hygiene, and was oriented to person, place and time.  

Based upon these findings and following a full review of the 
record, the Board finds that the preponderance of the 
evidence is against a finding that the veteran's disability 
picture more nearly approximates a 70 percent evaluation.



Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
malaria.  

Pertinent Law and Regulations

Service connection - in general

Service connection may be granted for disability due to 
disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. 
§§ 3.303 (2007).  Certain tropical diseases, including 
malaria, may be service connected on a presumptive basis if 
manifested to a compensable degree within a specified period 
of time (one year for the disease at issue herein) following 
discharge from service or onset of recognized incubation 
period.  38 U.S.C.A. § 1112 (West 2002); 38 C.F.R. § 3.309 
(2007).

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of the in-service incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed in-service disease or injury and the 
current disability.  Hickson v. West, 12 Vet. App. 247, 253 
(1999).

Finality/new and material evidence

In general, rating decisions that are not timely appealed are 
final and binding on the veteran based on the evidence then 
of record.  See 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 
3.104, 20.1103 (2007).  Pursuant to 38 U.S.C.A. § 5108 (West 
2002), however, a finally disallowed claim may be reopened 
when new and material evidence is presented or secured with 
respect to the claim.

There has been a regulatory change with respect to the 
definition of new and material evidence, which applies 
prospectively to all claims filed on or after August 29, 
2001.  See 66 Fed. Reg. 45,620-30 (Aug. 29, 2001) [codified 
at 38 C.F.R. § 3.156(a)].  The veteran filed his claim to 
reopen in March 2005, subsequent to this delimiting date.  So 
the current version of this law, set forth in the following 
paragraph, is applicable in this case.

New evidence means existing evidence not previously submitted 
to agency decision makers.  Material evidence means existing 
evidence, that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a) (2007).

An adjudicator must follow a two-step process in evaluating 
previously denied claim.  First, the adjudicator must 
determine whether the evidence added to the record since the 
last final decision is new and material.  If new and material 
evidence is presented or secured with respect to a claim that 
has been finally denied, the claim will be reopened and 
decided upon the merits.  Once it has been determined that a 
claimant has produced new and material evidence, the 
adjudicator must evaluate the merits of the claim in light of 
all the evidence, both new and old, after ensuring that the 
VA's statutory duty to assist the appellant in the 
development of his claim has been fulfilled.  See 38 U.S.C.A. 
§ 5108; Elkins v. West, 12 Vet. App. 209 (1999); Vargas-
Gonzalez v. West, 12 Vet. App. 321, 328 (1999).

For the limited purpose of determining whether new and 
material evidence has been submitted, the credibility of the 
evidence, although not its weight, is presumed.  See Justus 
v. Principi, 3 Vet. App. 510, 513 (1992).

Analysis

In a September 1996 rating decision, the RO denied 
entitlement to service connection for malaria.  The basis for 
the decision, in essence, was that there was no medical 
evidence showing that the condition existed and that it was 
related to military service.  The veteran was provided notice 
of the adverse decision, but did not file an appeal.  See 38 
U.S.C.A. § 7105(c); 38 C.F.R. §§ 3.104, 20.1103.

The veteran sought to reopen the claim in March 2005. 

Evidence added to the record since the 1996 decision includes 
a December 2006 statement from a private osteopath, P.S., who 
indicated that he had been the veteran's "medical supervisor 
for 30+ years" and that during that time the veteran has had 
attacks of malaria.  The osteopath opined that the veteran's 
malaria was more than likely related to his service in 
Vietnam.  

The December 2006 osteopath's statement is new and material 
evidence since it maintains that the veteran currently has 
malaria which is related to his military service.  
Accordingly, this claim is reopened.  See 38 C.F.R. § 3.156.

Keep in mind, though, although this additional evidence is 
sufficient for the limited purpose of reopening this claim, 
it ultimately may not be sufficient to permit granting this 
claim.  See Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  
This is yet to be determined, and this claim will not be 
readjudicated until completion of the additional development 
on remand.


ORDER

Entitlement to an initial 50 percent rating for PTSD is 
granted, subject to the applicable laws and regulations 
concerning the payment of monetary benefits.  

New and material evidence having been submitted, the claim of 
entitlement to service connection for malaria is reopened; to 
that extent only, the appeal is granted.




REMAND

Reasons for remand

Entitlement to service connection for malaria.

Entitlement to service connection for splenomegaly as 
secondary to malaria.  

Entitlement to service connection for chronic 
myeloproliferative disorder as secondary to malaria. 

VA examination 

As noted above, in order for service connection on a direct 
basis to be granted, three elements must be present: (1) a 
current disability; (2) in-service incurrence of such 
disability [to include, if applicable, within the presumptive 
period]; and (3) medical nexus.  See Hickson, supra.

The veteran claims that his splenomegaly and chronic 
myeloproliferative disorder are related to his malaria.  

Service connection may be established on a secondary basis 
for a disability that is proximately due to or the result of 
a service-connected disease or injury.  38 C.F.R. § 3.310(a) 
(2007).  See Harder v. Brown, 5 Vet. App. 183, 187 (1993).  
Additional disability resulting from the aggravation of a 
non-service-connected condition by a service-connected 
condition is also compensable under 38 C.F.R. § 3.310(a).  
See Allen v. Brown, 7 Vet. App. 439, 448 (1995).

In order to prevail on the issue of entitlement to secondary 
service connection, there must be (1) evidence of a current 
disability; (2) evidence of a service-connected disability; 
and (3) medical nexus evidence establishing a connection 
between the service-connected condition and the current 
disability.  See Wallin v. West, 11 Vet. App. 509, 512 
(1998).  

The Board notes that based on the above it is clear that the 
veteran's secondary service connection claims are predicated 
entirely on his first establishing entitlement to service 
connection for malaria.  

Given the December 2006 private osteopath's 
statement/opinion, the Board feels that the veteran should be 
afforded a VA examination.  The VCAA and its implementing 
regulations require VA to provide a veteran with an 
examination or to obtain a medical nexus opinion based upon a 
review of the evidence of record if VA determines it is 
necessary to decide the claim.  See 38 U.S.C.A. § 5103A(d); 
38 C.F.R. § 3.159(c)(4); see also Charles v. Principi, 16 
Vet. App. 370 (2002).

Accordingly, the case is REMANDED to the RO via the AMC for 
the following action:

1.  Ask the veteran to provide the 
names, addresses, and approximate dates 
of treatment of all health care 
providers, VA and private, who have 
treated him for malaria, splenomegaly, 
and chronic myeloproliferative disorder 
since his discharge from service.  
After securing any necessary 
authorizations, the RO should request 
copies of all indicated records which 
have not been previously secured and 
associate them with the claims folder.  

2.  Schedule the veteran for 
appropriate VA examination(s) to 
determine whether the veteran currently 
has malaria or any residuals of 
malaria, splenomegaly, and chronic 
myeloproliferative disorder, and if so, 
their etiology.  In regards to malaria 
or any residuals therefrom, the 
examiner should opine as to whether it 
is at least as likely as not that the 
condition is related to the veteran's 
military service.  In regards to 
splenomegaly and chronic 
myeloproliferative disorder, the 
examiner should opine as to whether it 
is at least as likely as not that the 
conditions are related to any malaria 
or residuals therefrom diagnosed.  If 
the examiner concludes that there is no 
casual connection, it should be 
indicated whether there has been any 
aggravation of any identified 
disability as a result of the malaria 
or residuals therefrom diagnosed and, 
if so, specify the degree of 
aggravation.  [Allen].

All indicated tests and studies should 
be accomplished.  The entire claims 
file should be reviewed by the 
examiner(s) in connection with the 
examinations.  A complete rationale 
should be provided for any opinion 
expressed.  The requested opinions 
should be provided based on review of 
the claims file alone if the veteran 
fails to report for the examination(s).

3.  Then readjudicate the claims in 
light of the additional evidence 
obtained.  If the benefits sought are 
not granted to the veteran's 
satisfaction, send him and his 
representative a supplemental statement 
of the case (SSOC) and give them time 
to respond to it before returning the 
case to the Board for further appellate 
consideration.

The purpose of this REMAND is to obtain additional evidence 
and ensure that the veteran is afforded all due process of 
law.  The Board intimates no opinion, either factual or 
legal, as to the ultimate conclusion warranted in this case.  
No action is required by the veteran until contacted.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



______________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals







 Department of Veterans Affairs


